DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 7/1/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2021 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konsek et al (US 2014/0239327)


Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Konsek et al (US 2014/0239327) in combination with 
With respect to claim 1,    a light-emitting element, comprising: a first conductive semiconductor layer””110”; a plurality of rods”140,145” disposed on the first conductive semiconductor layer”110”, the rods “140,145”comprising a first conductive semiconductor ,n-type layer; a first insulating film “150”disposed on a surface of the first conductive semiconductor layer while being absent under the rods”110”; a plurality of light-emitting layers ”160” disposed on lateral surfaces of the rods; a plurality of second conductive semiconductor layers(see multiple layers deposited on sidewalls of rods) disposed on outer sides of the light-emitting layers(see fig.1, para 0025). Though Konsek et al at para 0041 teach insulating layers of silicon nitride silicon oxide as a light reflecting layer “130” (see end of the para 0041) which reads instant claim of plurality of second insulating films disposed at upper ends of the rods. 
With respect to claim 4, Konsek et al   the light-emitting element, wherein: the rods comprise GaN-based semiconductors, and an upper surface of each of the rods is (0001) plane. (see para 0025) 
With respect to claim 5, Konsek et al teach the light-emitting element, wherein: the first insulating film and the second insulating films are SiO.sub.2 films.(see para 0041)
With respect to claim 6, Konsek et al teach the light-emitting element, wherein: the nanorods “110” and the first conductive semiconductor layer is an n-type semiconductor layer, and the second conductive semiconductor layers are p-type semiconductor layers (see para 0025) (see par 0040).
With respect to claim 7, Konsek et al inherently teach the light-emitting element, further comprising: a plurality of n-type semiconductor layers disposed between the lateral surfaces of the rods and the light-emitting layers, where the first thin layer contacting the sidewalls of the rods are n-type doped layer successively followed by light emitting layer “160” and p-type semiconductor layer.(see fig.1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Konsek et al (US 2014/0239327) in combination with Sim et al(US 2016/0049553)
With respect to claim 2, Konsek et al do not teach   the light-emitting element, wherein: the plurality of rods included a first rod group having a first interval and a second rod group having a second interval that is wider than the first interval.
With respect to claim 3, Konsek et al do not teach the light emitting device, wherein: an emission wavelength of the second rod group is longer than an emission wavelength of the first rod group.  
With respect to claims 2-3, Sim et al teach groups of nanorods to form LEDs see sections A1, A2, A3 in fig.2, where LEDS with groups of rods has different wavelength emissions. It would have been obvious to one of ordinary skill in the art to modify the invention Konsek et al by dividing into groups of nanorod LEDs to get the advantage having different wavelengths.

                                                            Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Admitted prior art teach insulating masks”174) on the end of rods”172”see (JP2015-126048). Cited references teach nanorod LEDs by different designs and  techniques. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816